Blackford, J.
Johnson petitioned The Board of Trustees of the Wabash and Erie Canal to have his damages assessed for injury occasioned by taking his land, &c. In this petition he prayed to have the assessment made according to the provisions of the statute in such case made and provided.
The appraisement was made by the appraisers appointed for the purpose.
Johnson appealed to the Circuit Court, and required the boai’d to certify the case to that Court, which they refused to do.
Johnson obtained a rule from the Circuit Court on the board of trustees to send up the papers or show cause why they refused.
The board answered that Johnson had no right to the appeal.
W. D. Griswold and S. B. Gookins, for the plaintiffs.
J. P. Usher, for the defendant.
The Coui't ordered a mandamus to issue.
This is an appeal from the judgment granting a mandamus.
We think the Court did right in granting the mandamus. See Acts of 1836 in the Revised Statutes of 1838, p. 343, s. 17. — -Acts of 1846, p. 7, s. 8.

Per Curiam.

The judgment is affirmed with costs.